IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-63,871-03


                  EX PARTE TIMOTHY RANDAL THOMPSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 0764908-B IN CRIMINAL DISTRICT COURT NO. 2
                            FROM TARRANT COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to twenty-five years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Thompson v. State, No. 02-01-00202-CR (Tex. App.—Fort Worth Mar. 21, 2002) (not

designated for publication).

        Applicant contends that trial and appellate counsel rendered ineffective assistance. The trial

court adopted the State’s proposed findings of fact and conclusions of law and recommended that
                                                                                                     2

we deny relief. After we received the habeas record, Applicant filed a motion to remand with this

Court. He wants his application to be remanded to the trial court so he can file a supplemental claim.

        We decline to remand his application. Nothing in Article 11.07 precludes Applicant from

filing a supplemental claim while his application is pending before this Court. If Applicant does file

a supplemental claim, he shall do so within 30 days of the date of this order, and the District Clerk

shall immediately forward it to this Court as a supplemental record. Applicant’s motion to remand

is denied.



Filed: September 16, 2015
Do not publish